Citation Nr: 1102663	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-00 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to April 1970.  
He died in February 2006.  The appellant is advancing her appeal 
as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in September 2008 for further development.  A 
review of the record shows that the RO has complied with all 
remand instructions by providing notice regarding Agent Orange 
claims and pursuant to Hupp v. Nicholson, 21 Vet. App. 342 
(2007), by contacting the National Personal Records Center (NPRC) 
for service treatment records and by issuing a supplemental 
statement of the case.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Notes from a December 2006 RO informal hearing are of record.  
While AMVETS was present at the hearing, it was noted that the 
appellant was not.  The appellant could not be reached by 
telephone. 


FINDINGS OF FACT

1.  The Veteran died in February 2006; the death certificate 
lists the immediate cause of death as respiratory failure due to 
aspiration pneumonia due to tracheo-esophageal fistula with 
recurrence of esophageal cancer as the other significant 
condition contributing to death but not related to the immediate 
cause of death.

2.  At the time of the Veteran's death, service connection was in 
effect for: 
(1) coronary artery disease with congestive heart failure, 
hypertension and proteinuria associated with diabetes mellitus 
type II, and (2) diabetes mellitus type II.

3.  No service-connected disability was an immediate or 
contributing cause of the Veteran's death; nor was any service-
connected disability etiologically related to the cause of the 
Veteran's death.

4.  The Veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death; was not rated totally disabled 
continuously after his discharge from service in April 1970 for a 
period of not less than 5 years immediately preceding death; and 
was not a former prisoner of war who died after September 30, 
1999 and the disability was continuously rated totally disabling 
for a period of not less than one year immediately preceding 
death.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§  1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2010).

2.  The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 
(West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2008, 
January 2010 and March 2010 subsequent to the initial 
adjudication addressing the appellant's Agent Orange claim.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Hupp v. 
Nicholson, 20 Vet. App. 1 (2006), by providing notice of the 
requirements of a claim for DIC benefits. 
  
While the December 2008, January 2010 and March 2010 notices were 
not provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a September 2010 
supplemental statement of the case, following the provision of 
notice in December 2008, January 2010 and March 2010.  The 
appellant has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, and 
is not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the appellant has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained VA records and the Veteran's death certificate, 
and assisted the appellant in obtaining evidence.  In its 
September 2008 remand, the Board noted that a VA examiner in 2007 
indicated that he had reviewed service treatment records.  At the 
time of the September 2008 remand, service treatment records were 
not associated with the Veteran's claims file.  The Board thus 
remanded the claim for additional development.  Per the September 
2008 remand, the RO contacted the NPRC in December 2008 to obtain 
complete service treatment records.  The NPRC responded in 
December 2008 that there are no service treatment records on 
file, and that they were sent to the RO in August 1974.  Thus, it 
appears to the Board that the Veteran's service treatment records 
are no longer available.  The Board also notes some indication in 
the claims file that the Veteran's original claims file had been 
lost and that a rebuilt claims file was being used.  In an 
October 2010 statement, the appellant's representative noted that 
he did not have any additional evidence or arguments to add to 
the appeal.  Under the circumstances, the Board finds that the 
Veteran's service treatment records have been lost and that no 
useful purpose would be served by additional action to try to 
locate them.  The Board also observes that the medical evidence 
(hereinafter discussed) in this case is clearly to the effect 
that the Veteran's cancer was first manifested many years after 
service, and it has never been contended that the cancer was 
manifested during service.  The lack of service treatment records 
therefore is arguably of minimal consequence in this case.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; and 
the appellant and her representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations
   
In a claim of service connection for the cause of the veteran's 
death, evidence must be presented that links the fatal disease to 
a period of military service or to an already service-connected 
disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2010).  Evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  A service-connected disability is 
the principal cause of death when that disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
A contributory cause of death must be causally connected to death 
and must have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during active 
service, served during a certain time period in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that he was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116; See also 
Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  Regulations further provide, 
in pertinent part, that if a veteran was exposed to an herbicide 
agent (such as Agent Orange) during active military, naval, or 
air service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied:  AL amyloidosis, chloracne or 
other acneform disease consistent with chloracne; Type II 
diabetes mellitus; Hodgkin's disease; ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina); all chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia); 
multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

Note 1: The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant schwannoma 
including malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), glandular and 
epithelioid malignant schwannomas; malignant mesenchymoma; 
malignant granular cell tumor; alveolar soft part sarcoma; 
epithelioid sarcoma; clear cell sarcoma of tendons and 
aponeuroses; extraskeletal Ewing's sarcoma; congenital and 
infantile fibrosarcoma; and malignant ganglioneuroma.  

Note 2: For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide agent 
and resolves within two years of the date of onset.  

Note 3: For purposes of this section, the term ischemic heart 
disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of Ischemic 
heart disease.  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA had amended 38 C.F.R. § 3.309(e) to 
add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
Diseases Associated with Exposure to Certain Herbicide Agents, 75 
Fed. Reg. 53202 (Aug. 31, 2010)(to be codified at 38 C.F.R. pt. 
3).  The intended effect of this amendment was to establish 
presumptive service connection for these diseases based on 
herbicide exposure.  In accordance with the aforementioned final 
rule, the Board has incorporated the amendment to 38 C.F.R. 
§ 3.309(e) above.

In July 2009, the National Academy of Sciences (NAS) issued 
"Veterans and Agent Orange: Update 2008" (Update 2008).  A 
determination was made by the Secretary, based upon Update 2008 
and prior NAS reports, that a presumption of service connection 
based on exposure to herbicides in the Republic of Vietnam is 
not warranted for the following health outcomes:  hypertension; 
cancers of the oral cavity (including lips and tongue), pharynx 
(including tonsils), or nasal cavity (including ears and 
sinuses); cancers of the pleura, mediastinum, and other 
unspecified sites within the respiratory system and intrathoracic 
organs; esophageal cancer; stomach cancer; colorectal cancer 
(including small intestine and anus); hepatobiliary cancers 
(liver, gallbladder and bile ducts); pancreatic cancer; bone and 
joint cancer; melanoma; non-melanoma skin cancer (basal cell and 
squamous cell); breast cancer; cancers of reproductive organs 
(cervix, uterus, ovary, testes, and penis; excluding prostate); 
urinary bladder cancer; renal cancer (kidney and renal pelvis); 
cancers of brain and nervous system (including eye); endocrine 
cancers (thyroid, thymus, and other endocrine organs); leukemia 
(other than all chronic B-cell leukemias including chronic 
lymphocytic leukemia and hairy cell leukemia); cancers at other 
and unspecified sites; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders (including amyotrophic 
lateral sclerosis, but excluding Parkinson's disease); chronic 
peripheral nervous system disorders; respiratory disorders 
(wheeze or asthma, chronic obstructive pulmonary disorder, and 
farmer's lung); gastrointestinal, metabolic, and digestive 
disorders (changes in liver enzymes, lipid abnormalities, and 
ulcers); immune system disorders (immune suppression, allergy, 
and autoimmunity); circulatory disorders (other than ischemic 
heart disease); endometriosis; effects on thyroid homeostasis; 
and certain reproductive effects, i.e., infertility, spontaneous 
abortion, neonatal or infant death and stillbirth in offspring of 
exposed people, low birth weight in offspring of exposed people, 
birth defects (other than spina bifida) in offspring of exposed 
people, childhood cancer (including acute myelogenous leukemia) 
in offspring of exposed people.  75 Fed. Reg. 81332 (December 27, 
2010).

The notice generally states information only with respect to 
significant additional studies that were first reviewed by NAS in 
its Update 2008.  Studies referenced in VA's prior Federal 
Register notices (following earlier NAS reports) are not 
discussed again.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. 
Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 
Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 
2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 
(June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).

I.  Cause of Death

The appellant is claiming service connection for the cause of the 
Veteran's death.  The death certificate lists the immediate cause 
of death as respiratory failure due to aspiration pneumonia due 
to tracheo-esophageal fistula with recurrence of esophageal 
cancer as the other significant condition contributing to death 
but not related to the immediate cause of death.  At the time of 
the Veteran's death, service connection was in effect for: (1) 
coronary artery disease with congestive heart failure, 
hypertension and proteinuria associated with diabetes mellitus 
type II, and (2) diabetes mellitus type II.

When a VA examiner reviewed the Veteran's claims file in March 
2007, he opined that the date of the onset of the Veteran's 
aspiration pneumonia and tracheoesophageal fistula was February 
2006 and that they caused the Veteran's death.  The VA examiner 
reported that the date of onset of adnocarcinoma of the esophagus 
was April 2004.  When asked for the date of esophageal tumor 
diagnosis, the VA examiner indicated that the date was in 
November 2003.  The VA examiner stated that the cause of death 
was aspiration pneumonia superimposed on chronic obstructive 
pulmonary disease (COPD) and does not involve respiratory 
neoplasm.    

While not determinative by itself, it is also significant that 
there is no evidence of the disorders which caused the Veteran's 
death for over 30 years after service.  This lengthy period 
without complaint or treatment after service also suggests that 
there has not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The same examiner provided another opinion in March 2007 for the 
nose, sinus, larynx and pharynx.  After reviewing the Veteran's 
claims file, the VA examiner stated that the Veteran died of 
aspiration pneumonia from a tracheoesophageal fistula caused by 
recurrence of esophageal adenocarcinoma and that it was not 
caused by or a result of nose, sinus, larynx or pharynx.  The VA 
examiner explained that laryngeal or other respiratory cancers 
were not evident.  The VA examiner added that the Veteran's 
service-connected diabetes and arteriosclerotic heart disease did 
not contribute to the cause of the Veteran's death.   

The Veteran's personnel records reflect that he served in Vietnam 
from February 1968 to February 1969.  As such, he is presumed to 
have been exposed to Agent Orange.  However, none of the 
disorders which caused the Veteran's death are on the list of 
diseases presumed service-connected in those exposed to Agent 
Orange.  As such, there is no basis for service connection based 
upon the presumptive regulations regarding Agent Orange exposure.  
Further, there is no competent evidence suggesting any causal 
relationship to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In a September 2007 statement, the appellant's representative 
noted that the appellant believed that the Veteran's COPD and 
throat cancer were due to Agent Orange exposure.  The Board 
acknowledges that the appellant is competent to report symptoms 
the she observed while the Veteran was alive.  However, providing 
a nexus opinion for the Veteran's COPD and throat cancer requires 
medical knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  There is no such medical opinion of record.  To the 
contrary, there is medical evidence against such a nexus in the 
form of the NAS studies upon which VA's Secretary has made 
specific findings that there is insufficient evidence to add COPD 
and esophageal cancer to the list of Agent Orange presumptive 
disabilities. 

Overall, the Board finds that service connection for the cause of 
the Veteran's death is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A § 5107 (West 2002).

II.  DIC

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.5(a).  If the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to benefits.  
Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner as if 
the death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who either 
was in receipt of, or entitled to receive, compensation at the 
time of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.  The total rating may be schedular 
or based on unemployability.  38 C.F.R. § 3.22.  Benefits are 
also payable if the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b)(3).

Except with respect to a claim for benefits under the provisions 
of 38 U.S.C.A. § 1318 and certain other cases, issues involved in 
a survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106.

The Board notes that the Veteran was service-connected for (1) 
coronary artery disease with congestive heart failure, 
hypertension and proteinuria associated with diabetes mellitus 
type II rated 100 percent effective May 9, 2003, and 
(2) diabetes mellitus type II rated 20 percent from May 9, 2003.  
His combined evaluation was 100 percent from May 9, 2003, which 
is approximately 3 years prior to his death in February 2006.  

The appellant does not contend that the Veteran was in receipt of 
a total disability rating for a period of 10 years, or for a 
period of five years from his discharge from service in April 
1970.  While the Veteran did die after September 30, 1999, she 
does not contend that he was a prisoner-of-war.

In this case, the Board finds that the criteria for DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 are not met.  As the 
Veteran had no service-connected disabilities rated at 100 
percent for the 10 years prior to his death, was not continuously 
rated as totally disabled for five years after service and 
leading up to his death, and did not have POW status, the 
appellant's claim must be denied.  38 U.S.C.A. § 1318.




ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


